                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

              Plaintiff,
v.                                                             CV No. 18-627 WJ/CG

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Modify the

Scheduling Order, (Doc. 56), filed July 17, 2019. In the Motion, the parties ask for an

extension of the scheduling order deadlines because they need to conduct additional

depositions and limited written discovery. The Court, having considered the Motion and

noting it is unopposed, finds that the motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Unopposed Motion to Modify the

Scheduling Order, (Doc. 56), is GRANTED, and the scheduling order is modified as

follows:

       1. The termination date for discovery is August 30, 2019.

       2. Motions relating to discovery shall be filed by October 9, 2019.

       3. Pretrial motions, other than those relating to discovery, shall be filed by

           October 18, 2019.

       4. Counsel are directed to file a consolidated final Pretrial Order as follows:

           Plaintiff to Defendant on or before October 30, 2019; Defendant to the Court

           on or before November 14, 2019.

                                        _________________________________
                                        THE HONORABLE CARMEN E. GARZA
                                        CHIEF UNITED STATES MAGISTRATE JUDGE
